Beok, P. J.
The facts in this case are sufficiently shown in the opinion of the Court of Appeals and the statement of facts accompanying the same. 20 Ga. App. 668 (93 S. E. 309). After consideration of the issues presented this court is of the opinion .that the judgment of the Court of Appeals should be affirmed.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent, and George, J., disqualified.

Certiorari; from Court of Appeals (20 Ga. App. 668).
Jordan & Lane, for plaintiff in error. B. L. Berner, contra.